Opinion by
Judge Hines :
The motion to dismiss for want of an assignment of errors must be overruled. There appears in the record what purports to be an *749assignment, and which is sufficient if it can. be treated as filed. It appears in the record, and while in strictness it should have been endorsed filed, we will treat it as if it had been; but in doing so it is suggested that in the future it may be well that counsel look to this, as a case might arise in which justice to litigants would require the fact of filing to be better established.
F. W. Darby, for appellant.
G. W. Duvall, for appellee.
The petition in this- case shows no cause of action. It is alleged that the note sued on was dated October 4, 1875, and due six months after date. The action Vías instituted on the 31st day of March, 1876, before the maturity of the note, and no facts are alleged to bring the case within the letter or spirit of Sections 237 and 238, the Civil Code.
Judgment reversed and cause remanded with directions to dismiss the petition without prejudice.